Case: 20-50649      Document: 00516014571         Page: 1     Date Filed: 09/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       September 15, 2021
                                  No. 20-50649
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Aaron Christopher Pleasant,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 7:19-CR-264-1


   Before Higginbotham, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Aaron Christopher Pleasant pleaded guilty to possession of a firearm
   after a felony conviction. Relying on the analysis set forth in United States v.
   Lopez, 514 U.S. 549 (1995), Pleasant argues that 18 U.S.C. § 922(g)(1), the
   statute of conviction, exceeds the scope of Congress’s power under the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50649       Document: 00516014571         Page: 2    Date Filed: 09/15/2021




                                    No. 20-50649


   Commerce Clause and is thus unconstitutional. He concedes that his claim
   is foreclosed by circuit precedent, and he raises the issue to preserve it for
   further review.    The Government has filed an unopposed motion for
   summary affirmance and an alternative request for an extension of time to file
   its brief.
           The court pretermits the question of the timeliness of the notice of
   appeal. See United States v. Martinez, 496 F.3d 387, 388-89 (5th Cir. 2007).
           Summary affirmance is proper if “the position of one of the parties is
   clearly right as a matter of law so that there can be no substantial question as
   to the outcome of the case.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
   1162 (5th Cir. 1969). Pleasant’s instant challenge to the constitutionality of
   § 922(g)(1) is foreclosed. See United States v. Alcantar, 733 F.3d 143, 145-46
   (5th Cir. 2013); United States v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001);
   United States v. De Leon, 170 F.3d 494, 499 (5th Cir. 1999).
           Thus, the Government’s unopposed motion for summary affirmance
   is GRANTED. The Government’s alternative motion for an extension of
   time to file an appellate brief is DENIED. The district court’s judgment is
   AFFIRMED.




                                          2